Citation Nr: 1013182	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  08-35 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for hypothyroidism.

2.  Entitlement to an initial evaluation in excess of 10 
percent for left elbow tendonitis.

3.  Entitlement to an initial compensable evaluation for 
service-connected right elbow tendonitis.

4.  Entitlement to service connection for allergic rhinitis.

5.  Entitlement to service connection for asthma.

6.  Entitlement to service connection for bronchitis.

7.  Entitlement to service connection for sinusitis.

8.  Entitlement to service connection for depression.

9.  Entitlement to service connection for bilateral hearing 
loss.

10.  Entitlement to service connection for myopia.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to 
February 2008.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The May 2008 rating decision, in part, granted service 
connection for left elbow tendonitis and assigned a 0 
percent rating effective March 1, 2008.  This rating was 
increased to 10 percent, also effective March 1, 2008, in 
the October 2008 statement of the case.  AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).




FINDINGS OF FACT

1.  The Veteran's hypothyroidism is manifested by 
fatigability, continuous medication required for control, 
mental sluggishness, weight gain, and mental disturbance.

2.  The Veteran's left elbow tendonitis is manifested by 
painful movement and edema in the ulnar aspect of the elbow 
near the common flexor tendon insertion. 

3.  The Veteran's right elbow tendonitis is manifested by 
limitation of flexion to 135 degrees with painful movement.

4.  The competent and probative evidence of record reflects 
that the Veteran has a current diagnosis of allergic 
rhinitis that first manifested during her military service.

5.  The preponderance of the competent and probative 
evidence of record demonstrates that the Veteran does not 
have a current diagnosis of asthma for purposes of 
establishing entitlement to service connection.

6.  The preponderance of the competent and probative 
evidence of record demonstrates that the Veteran does not 
have a current diagnosis of bronchitis for purposes of 
establishing entitlement to service connection.

7.  The preponderance of the competent and probative 
evidence of record demonstrates that the Veteran does not 
have a current diagnosis of sinusitis for purposes of 
establishing entitlement to service connection.

8.  The preponderance of the competent and probative 
evidence of record demonstrates that the Veteran does not 
have a current diagnosis of depression for purposes of 
establishing entitlement to service connection.

9.  The preponderance of the competent and probative 
evidence of record demonstrates that the Veteran does not 
have a current diagnosis of bilateral hearing loss for 
purposes of establishing entitlement to service connection.

10.  The Veteran's myopia is not a disability for which 
service connection may be awarded, and myopia has not been 
shown to have been subject to a superimposed injury in 
service, or to have otherwise been aggravated by service.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for service-connected hypothyroidism have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.1, 4.7, 4.119, Diagnostic Code 7903 (2009).

2.  The criteria for a disability rating greater than 10 
percent for left elbow tendinitis are not met. 38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5206 (2009). 

3.  The criteria for a disability rating of 10 percent, but 
no more, for right elbow tendinitis are met. 38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5024, 5206 (2009). 

4.  Resolving benefit of the doubt in favor of the Veteran, 
allergic rhinitis was incurred as a result of the Veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).

5.  Asthma was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).

6.  Bronchitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).

7.  Sinusitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).

8.  Depression was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).

9.  Bilateral hearing loss was not incurred in or aggravated 
by active service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2009).

10.  The Veteran's myopia is not a disease that was incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303(c), 
4.9, 4.127 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009)).  In addition, VA published regulations, which were 
created for the purpose of implementing many of the 
provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(now codified, in pertinent part, at 38 C.F.R. § 3.159 
(2009)). 
 
The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra. 

For initial rating claims, where, as here, entitlement to 
disability benefits has been granted and an initial rating 
has been assigned, the original claim has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for entitlement to 
benefits has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See 
Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007). 

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidentiary development letter dated in March 2008 
in which the RO advised the appellant of the evidence needed 
to substantiate all of her service connection claims, 
including the claims of entitlement to service connection 
for hypothyroidism, a left elbow disability, and a right 
elbow disability that are currently before the Board as 
increased rating claims.  The appellant was also advised of 
her and VA's responsibilities under VCAA, to include what 
evidence should be provided by her and what evidence should 
be provided by VA.  This letter further advised the Veteran 
as to the type of evidence needed to substantiate both the 
disability rating and effective date elements of her claims, 
pursuant to the Court's holding in Dingess, supra.  

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  38 U.S.C.A. 
§§ 5103 and 5103A.  Specifically, the Board finds that all 
obtainable evidence identified by the Veteran relative to 
the issues on appeal has been obtained and associated with 
the claims folder.  In particular, the Board notes that the 
RO obtained the Veteran's service treatment records.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination where there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of 
a disability; (2) evidence establishing that an event, 
injury, or disease occurred in service; (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA 
to make a decision on the claim.  

In the case at hand, the Veteran underwent VA examinations 
in connection with her service connection claims in April 
2008 and in connection with her increased ratings claims in 
September 2008.  The Board finds that these examination 
reports are adequate for the purpose of determining the 
claims that are decided herein.  These examination reports 
reflect that the examiners reviewed the claims folder, 
including the Veteran's service treatment records.  During 
the examinations, the examiners elicited from the Veteran 
her history of complaints and symptoms, conducted thorough 
examinations, and provided clinical findings detailing the 
examination results.  For these reasons, the Board concludes 
that the reports of the April 2008 and September 2008 VA 
examination reports provide adequate bases for a decision.

The evidence of record provides sufficient information to 
adequately evaluate the claims.  Therefore, no further 
assistance to the Veteran with the development of evidence 
is required, nor is there notice delay or deficiency 
resulting in any prejudice to the Veteran.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2009). 
 
The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 
 
In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Fenderson, the Court also discussed the concept of the 
'staging' of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127. 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2009) and functional loss due 
to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45 (2009).  See, in 
general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

Another intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive 
of disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).



A.  Hypothyroidism

The Veteran is currently in receipt of a 30 percent rating 
for hypothyroidism pursuant to 38 C.F.R. § 4.119, Diagnostic 
Code 7903.  She essentially contends that a higher rating is 
warranted.

Under Diagnostic Code 7903, hypothyroidism with 
fatigability, or; continuous medication required for 
control, is rated 10 percent disabling.  Hypothyroidism with 
fatigability, constipation, and mental sluggishness is rated 
30 percent disabling.  Hypothyroidism with muscular 
weakness, mental disturbance, and weight gain is rated 60 
percent disabling.  Hypothyroidism with cold intolerance, 
muscular weakness, cardiovascular involvement, mental 
disturbance (dementia, slowing of thought, depression), 
bradycardia (less than 60 beats per minute), and sleepiness 
is rated 100 percent disabling.  Id.

After a thorough review of the evidence of record, the Board 
finds that a rating in excess of 30 percent is not 
warranted.  The most probative evidence on this matter 
appears in the VA examination reports from April 2008 and 
September 2008.  The Board notes that the April 2008 VA 
examination report reflects that the Veteran reported 
depression and mental sluggishness.  The September 2008 
report noted no evidence of slow speech, depression, apathy, 
or psychosis.  Both examination reports reflect weight gain, 
with the April 2008 report noting a gain of 35 pounds in the 
last two years and the September 2008 report noting a gain 
of 60 pounds in the last two years.  

With respect to muscle weakness, the Board notes that both 
VA examination reports reflect that the Veteran reported 
symptoms that may be consistent with complaints of muscle 
weakness.  The April 2008 VA examination report reflects 
that the Veteran reported symptoms of generalized weakness.  
On examination, however, muscle strength was 5/5 for all 
four extremities.  Deep tendon strength was 2+ in the 
bilateral triceps, biceps, and brachioradialis, and upon 
knee jerk and ankle jerk.  The September 2008 VA examination 
report notes general symptoms of fatigability, but muscle 
weakness is neither noted nor detected through testing.  The 
Board notes that the symptom of fatigue is already 
compensated by the 30 percent rating criteria, and that the 
Veteran's April 2008 complaints of generalized weakness were 
not found to manifest in muscle weakness on examination.  
Therefore, the Board finds that the rating criteria for the 
60 percent rating are not satisfied.  

In light of the above, the Board finds that the 
preponderance of the probative evidence of record is against 
granting a rating in excess of 30 percent for the Veteran's 
service-connected hypothyroidism.  The Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim 
must be denied.
 
B.  Left and Right Elbow Tendinitis

The Veteran has also requested increased ratings for 
tendinitis in the left and right elbows.  Her left elbow is 
currently rated as 10 percent disabling, and her right elbow 
is assigned a noncompensable disability rating.

For VA purposes, normal range of elbow motion is from 0 
degrees extension to 145 degrees of flexion.  See 38 C.F.R. 
§ 4.71, Plate I (2009).  Normal range of forearm pronation 
is from 0 to 80 degrees and forearm supination is 0 to 85 
degrees.  Id.

The Board observes that the Veteran is right-handed.  
Therefore, her right arm is considered her major extremity 
and her left arm is considered the minor extremity.

Limitation of flexion of the forearm (major) is evaluated as 
follows: flexion limited to 110 degrees (0 percent); flexion 
limited to 100 degrees (10 percent); flexion limited to 90 
degrees (20 percent); flexion limited to 70 degrees (30 
percent); flexion limited to 55 degrees (40 percent); and 
flexion limited to 45 degrees (50 percent).  38 C.F.R. § 
4.71a, Diagnostic Code 5206 (2009).

Limitation of extension of the forearm (major) is evaluated 
as follows: extension limited to 45 degrees (10 percent); 
extension limited to 60 degrees (10 percent); extension 
limited to 75 degrees (20 percent); extension limited to 90 
degrees (30 percent); extension limited to 100 degrees (40 
percent); and extension limited to 110 degrees (50 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5207 (2009).

Limitation of flexion of the forearm (minor) is evaluated as 
follows: flexion limited to 110 degrees (0 percent); flexion 
limited to 100 degrees (10 percent); flexion limited to 90 
degrees (20 percent); flexion limited to 70 degrees (20 
percent); flexion limited to 55 degrees (30 percent); and 
flexion limited to 45 degrees (40 percent).  38 C.F.R. § 
4.71a, Diagnostic Code 5206 (2009).

Limitation of extension of the forearm (minor) is evaluated 
as follows: extension limited to 45 degrees (10 percent); 
extension limited to 60 degrees (10 percent); extension 
limited to 75 degrees (20 percent); extension limited to 90 
degrees (20 percent); extension limited to 100 degrees (30 
percent); and extension limited to 110 degrees (40 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5207 (2009).

Having reviewed the complete record, the Board finds that 
the preponderance of the evidence is against granting a 
disability rating in excess of 10 percent for the Veteran's 
service-connected left elbow tendinitis.  The Board also 
finds that a 10 percent rating, but no more, is warranted 
for the Veteran's service-connected right elbow tendinitis.  
The most probative evidence with respect to these claims 
appears in the VA examination reports from April 2008 and 
September 2008.

According to the April 2008 VA examination report, the 
Veteran described experiencing pain, aching, weakness, and 
mild flare-ups that occur every four to five days and last a 
few hours.  She reported difficulty lifting heavy groceries 
and performing push ups.  Her range of motion was 0 degrees 
extension to 145 degrees flexion bilaterally.  There was no 
pain on active or passive range of motion.  There was no 
additional limitation of motion on repetitive use of the 
joint due to pain, fatigue, weakness, incoordination, or 
lack of endurance.  There was no bilateral tenderness to the 
medial and lateral epicondyles.  The Veteran reported that 
she had tenderness to her olecranon process, but the 
examiner could not reproduce this tenderness on examination.  
X-rays showed normal bilateral elbows, with no fractures or 
dislocations identified, no destructive bony lesions, no 
soft tissue abnormalities, and no elbow joint effusions.  
The examiner diagnosed atypical intermittent bilateral elbow 
tendinitis.

The September 2008 VA examination report notes that the 
Veteran complained of constant pain, stiffness, and weakness 
in both elbows.  She reported having difficulty lifting as 
little as 10 pounds and that her joints did not lock or 
give.  On examination, range of motion of the left elbow was 
from 0 degrees to 145 degrees, and range of motion of the 
right elbow was from 0 degrees to 135 degrees.  Forearm 
supination was to 85 degrees, and pronation was to 80 
degrees.  All range of motion was completed with moderate 
pain.  No deformities were noted.  With respect to the 
DeLuca criteria, the range of motion in the Veteran's left 
elbow did not decrease, but range of motion in the right 
elbow increased to 145 degrees flexion.  With each exercise, 
however, she had more facial grimacing due to pain.  She 
exhibited pain that was moderate to occasionally severe, but 
there was no weakness, fatigue, or incoordination.  The 
examiner diagnosed severe tendinitis in both elbows.

The September 2008 VA examination report noted that past x-
rays were normal.  An MRI showed the Veteran's right elbow 
was normal and her left elbow showed edema in the ulnar 
aspect near the common flexor tendon insertion.  The 
examiner believed that the left elbow findings were likely 
due to the Veteran's tendinitis, which appeared to be 
severe.  The examiner stated that, at this point, other than 
the findings noted in the left elbow, testing has not shown 
why the Veteran has such severe pain in both elbows.  The 
examiner diagnosed severe tendinitis in both elbows and 
noted that this disability had a mild effect on shopping and 
travelling, a moderate effect on doing chores and 
recreation, and prevented exercise and sports.

The Board notes that the October 2008 statement of the case 
granted a 10 percent rating for the Veteran's left elbow 
tendinitis based on the September 2008 MRI findings that 
were indicated to be related to her left elbow pain.  Even 
though the range of motion in the Veteran's left elbow is 
not limited to a compensable degree under Diagnostic Codes 
5206 and 5207, the Board finds that the 10 percent rating is 
justified by the functional impairment caused by pain.  
Because the Veteran's left elbow tendinitis does not 
manifest in a range of motion limited to 90 degrees flexion, 
the Board finds that a rating in excess of 10 percent is not 
warranted.   

The Board notes that the 0 percent rating for the Veteran's 
right elbow tendinitis appears to have been continued by the 
October 2008 statement of the case because, unlike with the 
left elbow tendinitis claim, the right elbow MRI was normal.  
The Board acknowledges that a symptom alone, such as pain, 
absent a finding of an underlying disorder, cannot be 
service connected.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999) (pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted).  The Board notes, however, that 
the Veteran has been diagnosed with tendinitis of the right 
elbow, which provides an underlying pathology for her 
complaints of pain.  Despite the normal MRI findings, 
objective indications of right elbow tendinitis were 
demonstrated by the limitation to the Veteran's range of 
motion in the right elbow.  Specifically, flexion was 
limited to 135 degrees with moderate pain and with moderate 
to occasionally severe pain on repetition.  The Board 
acknowledges that this range of motion does not meet the 
requirements for a compensable rating under Diagnostic Codes 
5206 and 5207.  Nevertheless, the Board finds that an 
analogous 10 percent rating is justified under Diagnostic 
Code 5024 (2009) and the holding in DeLuca by the resulting 
functional impairment that is described above.  

In this regard, the Board notes that Diagnostic Code 5024 
pertains to tenosynovitis is rated on limitation of motion 
of affected parts, as degenerative arthritis . 38 C.F.R. § 
4.71a, Diagnostic Code 5024.  Degenerative arthritis will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved.  When however, the limitation of motion of 
the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2008).  Given the slight limitation of motion 
demonstrated, and the objective evidence of painful motion, 
the Board finds that an analogous 10 percent is warrant for 
the right elbow under Diagnostic Code 5024.

In short, the Board finds that a disability rating in excess 
of 10 percent is not warranted for the Veteran's left elbow 
tendinitis, but that a separate 10 percent rating is 
warranted for her right elbow tendinitis.  The Board finds 
that the functional impairment caused by the Veteran's left 
elbow tendinitis is adequately compensated by the 10 percent 
rating, while a separate 10 percent rating is warranted for 
right elbow tendinitis due to the functional impairment 
caused by pain pursuant to DeLuca.    

The Board has also considered whether a rating in excess of 
10 percent is warranted for either elbow under one of the 
other diagnostic codes that applies to disabilities of the 
elbow and forearm.  Such disabilities are rated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5205 through 5213.  In 
the absence of ankylosis of either elbow, an increased 
rating is not warranted under Diagnostic Code 5205.  Because 
neither elbow has limitation of flexion to 100 degrees and 
limitation of extension to 45 degrees, an increased rating 
under Diagnostic Code 5208 is not available.  Absent 
evidence of other impairment of the flail joint (Diagnostic 
Code 5209), nonunion of the radius and ulna with false flail 
joint (Diagnostic Code 5210), impairment of the ulna 
(Diagnostic Code 5211), impairment of the radius (Diagnostic 
Code 5212), or impairment of supination and pronation 
(Diagnostic Code 5213), a disability rating in excess of 10 
percent cannot be assigned for either elbow. 

D.  Extraschedular Evaluations

The Board also has considered whether the Veteran is 
entitled to a greater level of compensation for the 
disabilities at issue on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application 
of the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the veteran's level of disability and 
symptomatology and is found inadequate, the Board must 
determine whether the veteran's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in 
this case does not show such an exceptional disability 
picture that the available schedular evaluation for the 
Veteran's service-connected hypothyroidism, left elbow 
tendinitis, or right elbow tendinitis is inadequate.  A 
comparison between the level of severity and symptomatology 
of the Veteran's service-connected disabilities with the 
established criteria shows that the rating criteria 
reasonably describe the Veteran's disability levels and 
symptomatology.

The Board further observes that, even if the available 
schedular evaluations for the disabilities are inadequate 
(which they manifestly are not), the Veteran does not 
exhibit other related factors such as those provided by the 
regulation as "governing norms."  The record does not show 
that the Veteran has required frequent hospitalizations for 
her disabilities.  Indeed, the record does not reflect that 
she has been hospitalized for these disabilities at any 
time.  Additionally, there is not shown to be evidence that 
these disabilities interfere markedly with the Veteran's 
ability to obtain or maintain employment.  The Board finds 
that the evidence does not demonstrate an exceptional or 
unusual clinical picture beyond that contemplated by the 
rating criteria.  

In short, there is nothing in the record to indicate that 
these service-connected disabilities on appeal causes 
impairment with employment over and above that which is 
contemplated in the assigned schedular ratings.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  The Board, therefore, has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

III.  Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic 
disabilities, such as sensorineural hearing loss, if such 
are shown to have been manifested to a compensable degree 
within one year after the veteran was separated from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.



A.  Allergic Rhinitis, Asthma, Bronchitis, and Sinusitis

The Veteran has claimed entitlement to service connection 
for allergic rhinitis, asthma, bronchitis, and sinusitis.  
Because of the overlapping symptomatology associated with 
these disabilities, the Board will address them all 
together.

In terms of a current disability, the Board notes that the 
Veteran underwent a VA examination of the nose, sinus, 
larynx, and pharynx in April 2008.  At this examination, the 
Veteran reported that she gets a cold and allergies when she 
is sick, and that the last time this happened was two to 
three years ago.  She had no current complaints of sinusitis 
or rhinitis.  She noted that April through June seem to be 
the worst time of the year and suggested she might have 
seasonal allergies.  She reported no sinus infections in the 
last year that required antibiotics, and she did not know 
the last time she had required antibiotics for sinusitis.  
She denied watery eyes or itchy nose.  She takes over-the-
counter medications as needed with good relief.  She denied 
hoarseness or difficulty breathing through her nose.  She 
noted no constant fevers, teeth pain, or purulent drainage.  

The VA examiner noted that there was no history of 
hospitalization or surgery, neoplasm, osteomyelitis, or 
sinusitis.  The examiner noted there was a history of 
seasonal nasal allergy.  There was no current rhinitis 
symptoms, current sinus symptoms, difficulty breathing, or 
speech impairment.  On physical examination, there was no 
evidence of sinus disease or soft palate abnormality.  There 
were no signs of nasal obstruction, nasal polyps, septal 
deviation, or rhinoscleroma.  There was no tissue loss, 
scarring, or deformity of the nose, and there was no 
evidence of Wegener's granulomatosis or granulomatous 
infection.  There had been no laryngectomy and the larynx 
appeared normal.  There were no residuals of an injury to 
the pharynx, including the nasopharynx.  However, there was 
permanent hypertrophy of turbinates from bacterial rhinitis 
on physical examination.  

A chest radiology report noted minimal interstitial 
prominence but an otherwise normal chest.  A pulmonary 
function test resulted in finding that spirometry, lung 
volumes, and diffusion capacity were all within normal 
limits.  

The VA examiner diagnosed allergic rhinitis and expressly 
found no current acute, chronic, or residuals of acute 
sinusitis.  There is no other relevant post-service medical 
evidence.  

The Board recognizes that there are instances in which lay 
testimony can provide probative evidence in medical matters.  
A lay person may be competent to offer testimony on certain 
medical matters, such as describing symptoms observable to 
the naked eye, or even diagnosing simple conditions such as 
a dislocated shoulder.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  A lay 
person is not, however, competent to offer an opinion on 
complex medical questions, such as diagnosing whether 
pertinent ear, nose, and throat symptomatology is caused by 
sinusitis, bronchitis, or asthma, as opposed to allergic 
rhinitis.  Therefore, while the Board has considered the 
Veteran's lay assertions regarding her symptomatology, the 
Board ultimately finds the opinion of the VA examiner to be 
the most probative evidence as to the underlying disability 
to which those symptoms are attributable.

The Court has recognized that, '[i]n the absence of proof of 
a present disability, there can be no valid claim' of 
service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that '[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.').  In the case at 
hand, the most probative evidence of record demonstrates 
that the Veteran does not have sinusitis, chronic 
bronchitis, or chronic asthma.  Therefore, service 
connection for these disabilities must be denied.  

The Board will next address whether the Veteran's allergic 
rhinitis can be connected to her military service.  The 
Board notes that the Veteran's service treatment records 
contain evidence that she suffered from allergic rhinitis 
during service.  An April 2002 service treatment record, for 
example, assesses that the veteran has rhinitis and 
prescribes a nasal spray.  An undated medical record notes 
that the Veteran has mild asthma that occurs with the onset 
of allergies.  Service treatment records also include 
several records of the Veteran having been treated for sinus 
conditions throughout service, while her enlistment 
examination and medical history reports from November 1987 
indicate no medical history or findings of allergic 
rhinitis.  

The Board finds that the Veteran's service treatment 
records, when read together with the April 2008 VA 
examination report (written two months following the 
Veteran's separation from service), establish a continuity 
of symptomatology for allergic rhinitis.  Specifically, 
while there is no etiology opinion of record, the Board 
finds that continuity is established by the in-service 
symptomatology along with the permanent hypertrophy of 
turbinates from rhinitis that was found two months following 
the Veteran's separation from service.  

In short, the Board finds that entitlement to service 
connection for allergic rhinitis is warranted.  To this 
extent, the appeal is granted.

The Board has considered the doctrine of reasonable doubt in 
relation to the sinusitis, bronchitis, and asthma claims; 
however, as the preponderance of the evidence is against 
these claim, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the 
claims of entitlement to service connection for sinusitis, 
bronchitis, and asthma must be denied.

B.  Depression

The Veteran has also claimed entitlement to service 
connection for depression.  This claim, however, must also 
be denied due to a lack of a current diagnosis.  

In reaching this conclusion, the Board has found the most 
probative evidence of record to be the April 2008 VA mental 
disorders examination report, which found that no Axis I 
mental disorder could be diagnosed in accordance with the 
Fourth Edition of the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM- 
IV).  

Instead, the examiner diagnosed a "Phase of Life Problem," 
which he defined as "a problem associated with a particular 
developmental phase or some other life circumstances that 
are not due to a mental disorder but is sufficient to 
warrant independent clinical attention if the individual so 
desires."  In the Veteran's case, the phase of life problem 
was identified as her transition from a 20-year Air Force 
career to civilian life.  The examiner concluded that the 
Veteran's condition does not include symptoms sufficient to 
make an Axis I diagnosis such as an adjustment disorder or 
dysthymia.  

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, 
his of her knowledge and skill in analyzing the data, and 
his or her medical conclusion.  As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions are within the province of the adjudicator.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether 
a physician provides a basis for his or her medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).  Other factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-
9 (2000).

In the case at hand, the VA examiner's opinion is based on 
review of the claims file, interview of the Veteran, and 
examination of the Veteran.  The examiner himself is a 
trained psychiatrist who possess the necessary education, 
training, and expertise to provide the requested opinion.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  His opinion 
includes a thorough discussion of the Veteran's pertinent 
medical and social history, as well as his findings on 
examination of the Veteran.  He provides a thorough 
explanation for his conclusion that no Axis I disability 
could be diagnosed in this Veteran and why an Axis V phase 
of life problem was the most appropriate assessment.  The 
Board finds this opinion highly probative to the matter at 
hand.  

The Board notes that there is other evidence record that 
suggests possible psychiatric disabilities.  In particular, 
an October 2006 service treatment record assesses the 
Veteran as having depression and having been treated for 
depressive symptoms with medication.  The Board notes, 
however, that service connection cannot be granted in the 
absence of a current diagnosis of depression, regardless of 
whether the Veteran was treated for depression in service.  
See Brammer, supra.  In this regard, while the Board finds 
the references to past symptoms of depression to be 
probative, the Board ultimately places more weight on the 
opinion of the VA examiner in determining whether or not the 
Veteran has a psychiatric disorder that has manifested since 
her separation from service.  Based on the VA opinion, the 
Board concludes that she has not.  

Furthermore, the Board acknowledges that the April 2008 VA 
examination report addressing the Veteran's hypothyroidism 
notes symptoms of depression.  The Board also notes that 
findings of mental sluggishness were necessary to establish 
the 30 percent disability rating for hypothyroidism and that 
there was evidence of the 60 percent rating criterion of 
mental disturbance.  However, while reports of depression, 
mental sluggishness, or mental disturbance may inform the 
Board's evaluation of the severity of the service-connected 
hypothyroidism, the lack of a diagnosis of major depressive 
disorder pursuant to the DSM-IV means that service 
connection for distinct psychiatric disorder manifested by 
depression cannot be granted.

As discussed above, there are certain circumstances under 
which a lay person may provide competent medical testimony 
to establish a relationship between the claimed disability 
and service.  Such instances are generally limited to 
matters such as describing symptoms observable to the naked 
eye, diagnosing simple conditions such as a dislocated 
shoulder, and lay testimony as to a continuity of 
symptomatology.  However, the Veteran, as a lay person, is 
not competent to diagnose depression, as such a question 
clearly requires medical expertise.  See Jandreau, supra.  
While the Veteran's treatment for depression during service 
may indicate that she experienced symptoms of a psychiatric 
disability, the Board notes that a psychiatrist has 
thoroughly evaluated her and ruled out a current Axis I 
diagnosis.  Therefore, although the Board has considered the 
appellant's lay beliefs, the Board ultimately places more 
weight on the findings and conclusions of the competent 
health care specialist in determining the precise nature of 
her current psychiatric disability.  See Espiritu, supra.; 
Moray v. Brown, 5 Vet. App. 211 (1993).

In short, based on a lack of a current diagnosis, service 
connection for depression cannot be granted.  See Brammer, 
supra.  As the evidence preponderates against the claim, the 
benefit- of-the-doubt doctrine is inapplicable, and service 
connection must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert, supra. 

C.  Bilateral Hearing Loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  

'[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.'  See Hensley, 
supra. 

According to the April 2008 VA audiological examination 
report, the Veteran's right ear auditory thresholds were 10, 
15, 5, 15, and 20 decibels at 500, 1000, 2000, 3000, or 4000 
Hertz, respectively, for a four frequency average of 13.75 
decibels.  Her left ear auditory thresholds at the same 
frequencies were 10, 15, 5, 10, and 20 decibels, for an 
average of 12.5 decibels.  Her right ear speech recognition 
score was 98 percent, and her left ear speech recognition 
score was 100 percent.  The examiner diagnosed hearing loss 
that is not disabling per 38 C.F.R. § 3.385.

The Board thus finds that the Veteran does not have hearing 
loss in either ear that satisfies any of the thresholds 
listed in 38 C.F.R. § 3.385.  Specifically, none of the 
auditory thresholds from any of the relevant frequencies is 
above 40 decibels, three audio thresholds in neither ear are 
at or above 26 decibels, and the speech discrimination score 
in neither ear is less than 94 percent.  There are no 
contrary audiological results suggesting that she does 
satisfy the criteria of 38 C.F.R. § 3.385.  

The Veteran is competent to report difficulty hearing.  See 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) 
(appellant competent to testify regarding symptoms capable 
of lay observation).  However, she is not competent to 
diagnose hearing loss as defined by VA regulations, see 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992), and 
the competent medical evidence does not show that she 
currently meets VA's requirements for a hearing loss 
disability.  Without a currently diagnosed disability, 
service connection for bilateral hearing loss may not be 
granted.  See Brammer, supra.

The Board concludes that the preponderance of the evidence 
of record is against the Veteran's claim.  As such, the 
benefit-of- the-doubt doctrine is inapplicable, and service 
connection must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert, supra.

D.  Myopia

The Veteran has also requested service connection for 
myopia, which she essentially contends was incurred in or 
aggravated by her military service.  

The Veteran's service treatment records reflect that she 
underwent eye examinations while in service.  A December 
2005 medical record notes impressions of refractive error-
myopia, astigmatism, refractive error-hypermetropia, and 
presbyopia.  No other eye conditions are noted in her 
service treatment records.  No eye disability was diagnosed 
in the April 2008 VA examination report.  

Refractive errors of the eyes are congenital or 
developmental defects and not disease or injury within the 
meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 
4.9.  In the absence of superimposed disease or injury, 
service connection may not be allowed for refractive error 
of the eyes, including myopia, presbyopia, and astigmatism, 
even if visual acuity decreased in service, as this is not a 
disease or injury within the meaning of applicable 
legislation relating to service connection.  Id.  Thus, VA 
regulations specifically prohibit service connection for 
refractory errors of the eyes unless such defect was 
subjected to a superimposed disease or injury which created 
additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) 
(cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service 
connection may not be granted for defects of congenital, 
developmental or familial origin, unless the defect was 
subject to a superimposed disease or injury).

Pursuant to regulations, myopia, astigmatism, hypermetropia, 
and presbyopia are not considered diseases or injuries for 
purposes of service connection, even if there is a decrease 
in visual acuity during service.  There must be evidence of 
a superimposed injury.  In this case, however, the Veteran 
has not pointed to any specific injury or physical trauma in 
service.  There is also no other evidence suggesting that 
her myopia was subject to any superimposed injury in 
service, or to have otherwise been aggravated by service.  
Thus, service connection for myopia based on in-service 
incurrence or aggravation must be denied.




ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for hypothyroidism is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for left elbow tendonitis is denied.

Entitlement to an initial evaluation of 10 percent for 
service-connected right elbow tendonitis is granted, subject 
to the laws and regulations governing the payment of 
monetary awards.

Entitlement to service connection for allergic rhinitis is 
granted.

Entitlement to service connection for asthma is denied.

Entitlement to service connection for bronchitis is denied.

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for depression is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for myopia is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


